Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, claims 3, 4 (partial), 6 (partial), 9, 12, and 14, drawn to a case when the information is received while the device is connected to the first base station (Fig.5, ‘Yes’ in S510), and
Species II, claims 4 (partial), 6 (partial), 10-11, and 15, drawn to a case when the information is received while the device is connected to the second base station (Fig.5, ‘No’ in S510).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1-2, 5, 7-8, and 13.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-II lack unity of invention because even though the inventions of these groups require the technical feature of ”receiving, from a first base station, information relating to at least one second base station existing within a critical distance from the first base station; and based on the information, determining whether to use a wireless communication system of the at least one second base station” in claims 1 and 7 and the technical feature of “broadcasting information relating to at least one second base station existing within a critical distance from the first base station, wherein the information includes at least one of a public land mobile network (PLMN) identifier of the at least one second base station, location information of the at least one second base station, coverage information of the at least one second base station, density information of the at least one second base station, and information relating to the strength of a signal of a communication system of the at least one second base station, and wherein based on the information, a device having received the information determines whether to use a wireless communication system of the at least one second base station” in claims 5 and 13, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Schulist et al. (US 20140287753 A1, hereafter Schulist). 
Schulist discloses receiving ([0003] Each base station has a coverage range, which may be referred to as the coverage area of the cell. [0101] At block 905, a system information message may be received from a serving cell over a first radio access technology (RAT) while in a connected mode with the serving cell. At block 910, a transition may be initiated from the connected mode with the serving cell to an idle mode with the serving cell in response to the received system information message. At block 915, a reselection may be performed from the idle mode with the serving cell to a target cell utilizing a second RAT in response to the received system information message. [0111] At block 1005, a first cell utilizing a first radio access technology (RAT) may be identified. At block 1010, a second cell utilizing a second RAT may be identified, where a coverage of the second cell underlies the first cell. At block 1015, a system information message may be generated to prompt a user equipment to transition from a connected mode with the first cell to an idle mode with the first cell and performing a reselection from the first cell to a target cell utilizing a second RAT in response to the system information message. At block 1020, the system information message may be transmitted to the user equipment.), from a first base station ([0003] [0101] base station of a serving cell over a first radio access technology (RAT); [0003] [0111] base station of a first cell utilizing a first radio access technology (RAT)), information ([0101] information of a system information message) relating to ([0003] [0101] information of a system information message is related to base station of a target cell, because a reselection may be performed to a target cell in response to the received system information message) at least one second base station ([0003] [0101] [0111] base station of a target cell utilizing a second RAT) existing within a critical distance ([0111] a coverage of the second cell underlies the first cell; Hence base station of a target cell utilizing a second RAT exist within a critical distance as defined by the first cell) from the first base station ([0003] [0101] base station of a serving cell over a first radio access technology (RAT); [0003] [0111] base station of a first cell utilizing a first radio access technology (RAT)); and based on the information ([0101] in response to (hence based on) the received system information message), determining ([0101] At block 915, a reselection may be performed from the idle mode with the serving cell to a target cell utilizing a second RAT in response to the received system information message.) whether to use a wireless communication system ([0003] [0101] [0111] wireless communication system of a target cell utilizing a second RAT) of the at least one second base station ([0003] [0101] [0111] base station of a target cell utilizing a second RAT).
Schulist further discloses broadcasting ([0003] Each base station has a coverage range, which may be referred to as the coverage area of the cell. [0101] At block 905, a system information message may be received from a serving cell over a first radio access technology (RAT) while in a connected mode with the serving cell. At block 910, a transition may be initiated from the connected mode with the serving cell to an idle mode with the serving cell in response to the received system information message. At block 915, a reselection may be performed from the idle mode with the serving cell to a target cell utilizing a second RAT in response to the received system information message. [0111] At block 1005, a first cell utilizing a first radio access technology (RAT) may be identified. At block 1010, a second cell utilizing a second RAT may be identified, where a coverage of the second cell underlies the first cell. At block 1015, a system information message may be generated to prompt a user equipment to transition from a connected mode with the first cell to an idle mode with the first cell and performing a reselection from the first cell to a target cell utilizing a second RAT in response to the system information message. At block 1020, the system information message may be transmitted to the user equipment.; Note that wireless transmission is broadcast by nature because wireless medium broadcasts signals) information ([0101] information of a system information message) relating to ([0003] [0101] information of a system information message is related to base station of a target cell, because a reselection may be performed to a target cell in response to the received system information message) at least one second base station ([0003] [0101] [0111] base station of a target cell utilizing a second RAT) existing within a critical distance ([0111] a coverage of the second cell underlies the first cell; Hence base station of a target cell utilizing a second RAT exist within a critical distance as defined by the first cell) from the first base station ([0003] [0101] base station of a serving cell over a first radio access technology (RAT); [0003] [0111] base station of a first cell utilizing a first radio access technology (RAT)), 
wherein the information ([0101] information of a system information message) includes at least one of a public land mobile network (PLMN) identifier ([0106] In some embodiments, the received system information directs the UE to an allowed PLMN.; Hence information of a system information message identifies an allowed PLMN of base station of a target cell utilizing a second RAT) of the at least one second base station ([0003] [0101] [0111]  base station of a target cell utilizing a second RAT), location information of the at least one second base station, coverage information ([0112] In some embodiments, the system information message includes a system information block (SIB). The SIB may include a SIB19 in some cases. The SIB may include a SI2quater in other cases. The system information message may include a neighbor list. The system information message may include information indicating underlying coverage by the second RAT.; Note that underlying coverage by the second RAT includes underlying coverage by base station of a target cell utilizing the second RAT) of the at least one second base station ([0003] [0101] [0111]  base station of a target cell utilizing a second RAT), density information of the at least one second base station, and information ([0112] underlying coverage by the second RAT) relating to the strength of a signal of a communication system ([0003] [0101] [0111]  coverage by the second RAT is related to the strength of a signal of a communication system of base station of a target cell utilizing a second RAT) of the at least one second base station ([0003] [0101] [0111]  base station of a target cell utilizing a second RAT), and 
wherein based on the information ([0101] in response to (hence based on) the received system information message), a device (Figs.1-2&4-5, UE 115, 400, 500) having received the information ([0101] information of a system information message) determines ([0101] At block 915, a reselection may be performed from the idle mode with the serving cell to a target cell utilizing a second RAT in response to the received system information message.) whether to use a wireless communication system ([0003] [0101] [0111] wireless communication system of a target cell utilizing a second RAT) of the at least one second base station ([0003] [0101] [0111] base station of a target cell utilizing a second RAT). 

A telephone call was made to Shin, Maeng-Ho (53859) on 9/9/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
10/24/2021